Citation Nr: 1524306	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-22 476	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO, in pertinent part, denied the claim for compensable evaluation for bilateral hearing loss and awarded service connection for tinnitus with an initial 10 percent evaluation.  The Veteran filed a notice of disagreement (NOD) with the ratings assigned for hearing loss and tinnitus, which was received in August 2012.  A statement of the case (SOC) was issued in February 2013.  The Veteran perfected his appeal in June 2013.  The Veteran withdrew his request for increase for tinnitus during a September 2013 Informal Conference with the RO; consequently, the Board no longer has jurisdiction of the matter. 

The Board notes the RO denied a claim for total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities in March 2014.  The Veteran filed an NOD with denial in April 2014.  An SOC was not issued and thus, the matter is not properly before the Board at this time.  The Board would however, note that in a September 2014 supplemental statement of the case (SSOC), the RO indicated the claim for TDIU was inextricably intertwined with the issue of evaluation for posttraumatic stress disorder (PTSD) already under appeal and currently under the jurisdiction of the Board.  The claim for higher ratings assigned following the award of service connection for PTSD was dismissed by the Board in May 2015 due to the death of the Veteran.  See BVA Decision dated May 26, 2015; Docket No. 11-11 974. 


FINDING OF FACT

In April 2015, the Board received a copy of the Veteran's death certificate indicating that he died in March 2015.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim for a compensable evaluation for the service-connected bilateral hearing loss at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The claim for a compensable evaluation for the service-connected bilateral hearing loss is dismissed.


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


